Citation Nr: 1231297	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-44 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.  Effective in October 2009, the Veteran is evaluated as totally disabled due to individual unemployability, based on service-connected disorders. 

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to these claims.

The Veteran also initiated an appeal of the RO's April 2008 and September 2009 rating and Decision Review Officer decisions granting the Veteran service connection for peripheral neuropathy of the right and left lower extremities, assigning those disabilities initial 10 percent evaluations and increasing the evaluation assigned his posttraumatic stress disorder to 70 percent.  However, after the RO issued the Veteran a statement of the case in response, the Veteran did not perfect his appeal by submitting a VA Form 9 or any other document that could be construed as a substantive appeal, and in November 2009, his representative submitted a written statement indicating that the Veteran was withdrawing his appeals on these claims.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to the Veteran's active service, including any 
in-service noise exposure, and did not manifest to a compensable degree within a year of his discharge from service.

2.  According the benefit of the doubt to the Veteran, tinnitus was caused by the Veteran's active service, including in-service noise exposure.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice by letter dated in September 2007, which complied with the law.  The RO notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  The RO identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source(s).  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

VA also must assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service treatment and personnel records and post-service VA and private treatment records.  The RO also afforded the Veteran two VA examinations in support of these claims. Although the Veteran challenges the adequacy of these examinations, the Board has reviewed them in depth and found them to be explained and well founded on the Veteran's in-service and post-service history.

In an Informal Hearing Presentation dated May 2012, the Veteran's representative, referring only to the March 2008 VA examination and not mentioning the March 2010 VA examination, requested another VA examination and argued that the March 2008 examination is inadequate.  He argues that the VA examiner's March 2008 opinion is based on a faulty premise that a 1970 industrial accident caused the Veteran's hearing loss and tinnitus.  He asserts that the Veteran claims that the conditions manifested in service, but the report indicates it manifested later, after the 1970s accident.

The Veteran's contention through his representative is without merit. Even assuming the inadequacy of the report of the March 2008 examination, the RO afforded the Veteran another examination and the history the Veteran reported during the second examination does not substantially differ from that which he reported in March 2008.  Moreover, the March 2008 VA examiner's opinion that the 1970 industrial accident caused the Veteran's hearing loss is based on the Veteran's consistently reported history and the record.   

II.  Analysis

The Veteran seeks service connection for hearing loss allegedly caused by in-service noise exposure.  In documents received in August 2007 and written statements he and his representative submitted in August 2007, October 2009 and May 2012, he contends that he was exposed to a significant amount of noise while working without ear protection on the airport tarmac, helicopter gas turbine engines and equipment test cells in work tents.  He argues that the officers and flight engineers had helmets to protect their ears, but prior to being placed on flight status in October 1967, he had to borrow them.  He alleges that the helmets he wore did not fit, providing inadequate protection, particularly on the left (he was able to press his helmet to his right ear).  

The Veteran has submitted copies of photographs showing individuals working on equipment, including a flight engineer working on a device while wearing a helmet (Veteran points out that the use of the helmet means the device was running at the time) and maintenance workers with no helmets spraying a solvent into an engine (in such a case the engine had to be on or the cleaner would not circulate).  The Veteran alleged that, when the solvent was being sprayed, he had to be present to make any necessary adjustments to the fuel control that was mounted on the gear box.  He has submitted a copies of photographs of the gear box and an engine, next to which he stood.

According to the June 2008 and May 2012 statements of the Veteran's representative, the Veteran experienced ringing in his ears and hearing loss while in Vietnam and working on a helicopter flight line.  The Veteran has no recollection of telling the VA examiner in March 2008 that he began experiencing hearing loss and tinnitus after a job accident in 1970 and argues that the examiner did not question him regarding in-service acoustic trauma.  

The Board finds that the preponderance of the evidence is against the claim as to hearing loss and the appeal will be denied. See Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see  38 C.F.R. § 3.303(b) (2011) (in general, subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including organic diseases of the nervous system (sensorineural hearing loss), if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).
  
While in service, the Veteran was an aircraft mechanic. There is no question that the Veteran's military duties exposed him to acoustic trauma. However, the claim is denied not on this basis. Instead, the evidence including the Veteran's own immediate pre-service discharge report, indicates that his hearing loss was not caused by military service. However, because the Veteran's service duties were consistent with acoustic trauma, and there is no specific denial of tinnitus found in his service exit examination, the Board will grant the claim for this disorder. 

Hearing Loss

Post-service medical documents, including reports of VA audiological examinations conducted in March 2008 and March 2010 and VA treatment records dated since 2010, confirm that the Veteran currently has bilateral hearing loss, variously characterized, including as sensorineural on the right.  The question is thus whether this hearing loss is related to the Veteran's active service or whether the sensorineural type manifested to a compensable degree within a year of the Veteran's discharge from service.  

The Veteran served on active duty from June 1966 to June 1969, including during the Vietnam era as an aircraft turbine engine repairman.  Although his service treatment records do not indicate that he complained of hearing loss during service or reported noise exposure, his statements describing his duties on the flight line repairing aircraft equipment and consequent noise exposure are credible, particularly given his military occupational specialty.  As previously indicated, the Veteran has been consistent in his statements during the course of this appeal.  

The Veteran has not alleged that he experienced hearing loss during active duty - despite his representative's assertion in contradiction to the Veteran's initial application for service connection, in which the Veteran noted that his hearing loss began in 1970, and medical histories reported during the March 2008 and March 2010 VA examinations.  

The Veteran's service treatment records show no complaints of hearing loss. In particular, and directly contradicting his current assertion through his representative, during his separation examination of May 1969, the Veteran responded "no" to the question whether he then had, or ever had, hearing loss. On his separation, he was also assessed as having a PULHES hearing profile of "1," in the "H" category, indicating that he was in a high state of physical fitness, including his hearing capacity. Odiorne v. Principi, 3 Vet. App. 456 (1992); (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

Rather, he has alleged that his hearing loss developed secondary to the in-service noise exposure.  The Board does not find it difficult to believe that an individual who served in the Veteran's capacity would likely be exposed to such noise.  Working on the flight line repairing various aircraft equipment clearly would be noisy to the degree described.  38 U.S.C.A. § 1154(a) (West 2002) (providing that in each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence). 

According to post-service medical evidence that is available, a medical professional first noted hearing loss in 2010 and, since then, during both VA audiological examinations, VA examiners have confirmed such loss.  In March 2008 during the first VA examination, an audiometer revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
30
20
25
20
LEFT
60
65
55
50

Based on these findings, the examiner diagnosed normal to mild sensorineural hearing loss on the right and moderate to moderately severe mixed hearing loss on the left, the latter of which meets the standards of 38 C.F.R. § 3.385.  

In March 2010, during the second VA examination, an audiometer revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
45
50
40
45
LEFT
45
50
60
55

Based on these findings, the examiner diagnosed mild to moderately severe mixed hearing loss on the right and mild to moderate mixed hearing loss on the left, both of which meet the standards of 38 C.F.R. § 3.385.  

However, these VA examiners also addressed the etiology of this hearing loss.  In the report of the March 2008 examination, the first examiner, an audiologist, reviewed the claims file, including service treatment records showing normal hearing on enlistment and separation, and took the Veteran's noise exposure and medical histories, which included reports of pre-service occupational noise exposure in a factory, in-service noise exposure from helicopters, jet engines, and mortar and rocket attacks, and an incident at a factory in the 1970s (Veteran was struck in the face with a piece of machinery), during which the Veteran's hearing loss began.  

According to the Veteran's comments made during the examination, after the hearing loss manifested, he underwent treatment by an ear, nose and throat specialist (ENT) and, in the 1970s, had tubes inserted in each ear; thereafter, he did not again see an ENT.  Based on the Veteran's reported histories, a review of the claims file, and an audiological evaluation, the examiner concluded that the hearing loss was not caused by or the result of military service.  She based this conclusion on the Veteran's comment that he began having hearing loss following the 1970s incident and on evidence showing mixed hearing loss, which she indicated was more likely to result from the incident.  

In the report of the March 2010 examination, the second examiner, also an audiologist, did not specifically offer an opinion as to whether the hearing loss was related to the in-service noise exposure.  Instead she reviewed the claims file and recorded the Veteran's reports of in-service noise exposure from helicopters, jet engines, and mortar and rocket attacks and the same incident described in March 2008, after which the Veteran's hearing loss reportedly began.  

The Board finds the March 2008 opinion probative and accords it great weight as it is based on a review of the claims file, an audiological evaluation and questioning of the Veteran's noise exposure history and hearing loss history.  In addition, it is supported by rationale. Guerrieri v. Brown, 4 Vet.App. 467 (1993) (the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

As noted, the Veteran's representative asserts that the Veteran claims his hearing loss manifested during service, in Vietnam.  However, the Veteran has never alleged this, either in his initial application or during the VA examinations.  Rather, as noted during the first examination the Veteran apparently reported the onset of his hearing loss was post-military service, a fact that is not contradicted by the record. 

There is no competent medical opinion which refutes that of the March 2008 VA examiner.  It is significant that the VA examiner noted as relevant to a medical determination the Veteran's in-service noise exposure from helicopters, jet engines, and mortar and rocket attacks, and an incident at a factory in the 1970s (Veteran was struck in the face with a piece of machinery), during which the Veteran's hearing loss began, and which she found that his hearing loss was not related to service. The Veteran's assertions thus represent the only evidence of record linking his bilateral hearing loss to his active service, including the noise exposure.  The Veteran is competent to report and describe his exposure to noise.  He is also competent to report when he began having hearing difficulties.  He is not, however, competent to relate clinically diagnosed hearing loss to the noise exposure.  Moreover, given his denial of hearing loss abnormalities upon his separation, he is not credible in his present assertion as voiced through his representative that this disorder began during military service. 

The Veteran's assertion has been investigated by competent medical opinion evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms (difficulty hearing), but lacking in medical training and expertise, is not competent to diagnose a medical condition (hearing loss by VA standards) or provide an opinion on causation).    

Reiterating - the Veteran's service duties are consistent with acoustic trauma, but his exit denial of hearing loss; his apparent account to VA examiners of its post-service onset and the medical opinions obtained without medical contradiction compel the conclusion that his hearing loss is not related to active service. Based on the absence of competent evidence relating the Veteran's bilateral hearing loss to his active service, including the noise exposure, the Board finds that such disability was not incurred in or aggravated by active service.  Based on the absence of lay or medical evidence establishing that the Veteran had sensorineural hearing loss prior to 2008, within a year of his discharge from service, the Board concludes that such disability may not be presumed to have been incurred in service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  

Tinnitus

Post-service medical documents, including a VA audiological evaluation conducted in February 2008 and a report of VA examination conducted in April 2010, confirm that the Veteran currently has tinnitus, first diagnosed in 2008.  Again, the question is whether this condition is related to the Veteran's active service, including the conceded in-service noise exposure.  

In his initial application, the Veteran noted that his tinnitus first began in 1969.  He did not specifically indicate that the condition manifested during the first half of the year when he was serving on active duty.  Later, during VA examinations conducted in March 2008 and March 2010, he reported that the tinnitus initially manifested in the 1970s.  

While two VA examiners who evaluated the Veteran in March 2008 and March 2010, have discounted the Veteran's allegation of service as causing his tinnitus, given his military duties; the short period of time between his discharge from active duty and the admitted onset of tinnitus; and his relatively consistent accounts of the disorder manifesting and addressed the etiology of the tinnitus the Board will accord the benefit of the doubt to the Veteran and grant the claim. 






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


